,Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-32, 65) in the reply filed on 8/25/2022 is acknowledged.
Claims 33-64 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/25/2022.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-8, 15-29, 31-32 and 65 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al., J. Micromech. Microeng. 20 (2010) 105024, pages 1-10 (hereinafter referred to as “Li”).
Regarding claims 1, 32 and 65, Li discloses a rotatable disc device for whole blood separation comprising a first reservoir (top triangle + valve in fig. 5a) configured to receive a sample of whole blood comprising red blood cells, the first reservoir comprising: 
a collection region (top triangle in fig. 5b); and a constricted region (valve); and a second reservoir (bottom triangle in figs. 5a-b) fluidically connected to the constricted region of the first reservoir, wherein:
responsive to centrifugal force applied to the device, the sample of whole blood disposed within the first reservoir separates into a first fraction and a second fraction,
the first fraction being located in the collection region and comprising blood plasma from which substantially all red blood cells have been removed,
the second fraction being located in the second reservoir and comprising blood plasma and red blood cells that have been removed from the first fraction by the centrifugal force, and
the constricted region/means inhibits the second fraction from entering the collection region (See Fig. 1, 3(b), 5; abstract; sections 3.3, 4.2, 4.3).
Regarding claim 2-3, see an outlet fluidly connected to the collection region by a channel (see Fig. 5a on top of top reservoir).
Regarding claims 6-7 and 25, see the first reservoir i.e. supernatant reservoir comprises a sample reservoir and a plasma reservoir fluid connected to one another, the sample reservoir comprising an inlet and the plasma reservoir comprising the collection region and the constricted region and a second reservoir i.e. sedimentation reservoir having respective sidewalls and lower surface and arranged linearly with one another (see Fig. 3a, 3b, 5a, 5b).
Regarding claim 8, see a cover (see Fig. 4b.. top layer is a glass wafer with sample inlet and vents).
Regarding claim 15, the recitation of “the first and second fractions each contact the cover after termination of the centrifugal surface” is an intended use of the device.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
Regarding claim 16, see at least partially optically transparent cover (see Fig. 3b).
Regarding claims 17-22, see inlets i.e. apertures and vents (see Fig. 3b, 5a).
Regarding claim 23, the recitation of “the first fraction substantially fills the plasma reservoir responsive to the centrifugal force” is an intended use of the device.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
Regarding claim 24, the recitation of “the second fraction substantially fills the second reservoir responsive to the centrifugal force” is an intended use of the device.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
Regarding claim 26, the recitation of “a meniscus of the first fraction is disposed within the collection region” is an intended use of the device.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
Regarding claims 27-29, the recitation of “at least 75%, 99%, 100% of the red blood cells in the sample of whole blood are removed from the first fraction” is an intended use of the device. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  Li teaches that the plasma purity can reach up to 99.9% which means 99.9% of red blood cells are removed (see Figure 5).
Regarding claim 31, Li teaches that the second reservoir i.e. sedimentation reservoir has ~4.7 microliter which is 50% of the volume of the first reservoir i.e. supernatant reservoir of ~9.4 microliter (see section 3.2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al., J. Micromech. Microeng. 20 (2010) 105024, pages 1-10 (hereinafter referred to as “Li”).
Li teaches the device as disclosed above.
Li teaches that the first reservoir i.e. supernatant reservoir has a volume of ~9.4 microliters (see section 3.2).
Claim 30 differs from the device of Li in reciting that the first reservoir has a volume of about 25 microliters to about 1 ml or about 50-500 microliters or about 100-250 microliters.
In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 6-7, 16 and 32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9-11 and 41-46 of copending Application No. 16/516,001.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 9-11 and 41-46 of copending Application No. 16/516,001 fully suggest claims 1, 6-7, 16 and 32 of the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Allowable Subject Matter
Claims 4-5 and 9-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20140341788 discloses a microfluidic apparatus that is mounted on a rotation driver with reservoirs and channels (see Fig. 2).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN KIM whose telephone number is (571)272-1142. The examiner can normally be reached Maxi Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.								If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICKIE KIM can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/John Kim/Primary Examiner, Art Unit 1777                                                                                                                                                                                                        


JK
9/8/22